DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “n is an integer of 300 to 800”.  If n is 600, [EO]n has 1200 carbon atoms which is greater than 1000 (while claim 1 recites “having 1000 or fewer carbon atoms”).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-16 are rejected under 35 U.S.C. 103(a) as obvious over Kato (US 2017/0342242) in view of Singer et al. (US Patent 3,770,684).
	Kato discloses a dip-forming latex composition comprising: a dip-forming latex containing a copolymer containing 40 to 80% by weight of conjugated diene monomer units (A) containing a butadiene unit and an isoprene unit, 10 to 45% by weight of ethylenically unsaturated nitrile monomer units (B), and 2 to 15% by weight of ethylenically unsaturated acid monomer units (C), and additives such as a thickener (claim 1, [0061]).
However, Kato is silent on the specific thickener.
Singer et al. disclose a latex composition having from 0.1% to 3% based on the total latex weight of an additive compound having the structure R-X-(water soluble non-ionic polyether)-X-R’ wherein the water soluble non-ionic polyether has a molecular weight from 3,000 to 20,000, R and R’ are water insoluble hydrocarbon residues each having a molecular weight from 220 to 400, and X is the linkage connecting them and is selected from the group consisting of an ether linkage, to provide the composition exhibiting both increased leveling and improved viscosity characteristics (claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this thickener from Singer with the composition disclosed by Kato to provide improved viscosity characteristics.
The limitations of claim 2 can be found in Singer et al. at claim 1, where it discloses the 0.1 to 3%.
The limitations of claims 3-5 can be found in Singer et al. at claims 1 and 5, col. 3, line 4, where it discloses the alkyl radicals containing 12 to 22 carbon atoms and the following molecular weights and weight %:
R-X-polyether-X-R’
R+R’ : polyether
220     20000     220
2.2 % : 97.8 %
400      3000      400
21 % : 79 %

Based on the molecular weight of ethylene oxide being 44, n is 454 for Mw of 20,000, and n is 795 for Mw of 35,000.
The limitations of claims 6 and 7 can be found in Kato at claim 1, where it discloses the 40 to 80% by weight of conjugated diene monomer units (A), 10 to 45% by weight of ethylenically unsaturated nitrile monomer units (B), and 2 to 15% by weight of ethylenically unsaturated acid monomer units (C).
The limitations of claim 8 can be found in Kato at claim 2, where it discloses the isoprene unit.  
The limitations of claim 9 can be found in Kato at claim 3, where it discloses the acrylonitrile units.  
The limitations of claim 10 can be found in Kato at claim 4, where it discloses the ethylenically unsaturated monocarboxylic acid monomer units.
The limitations of claim 11 can be found in Kato at [0046]-[0047], where it discloses the other monomers such as styrene or acrylamide.
Claims 12 and 16 are an inherent property based on the substantially the same components as claimed.
The limitations of claim 13 can be found in Kato at Example 1, where it discloses the mixing method.
The limitations of claim 14 can be found in Kato at [0085] and [0106], where it discloses the emulsifier.  
The limitations of claim 15 can be found in Kato at [0076]-[0086], where it discloses the dip-molded article.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762